Citation Nr: 0200359	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's left tibial and fibular fracture residuals with 
malunion, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The veteran had active service from August 1966 to July 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
New York, New York, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's service-connected left tibial and fibular fracture 
residuals with malunion.  In September 1997, the Board 
remanded the veteran's claim to the RO for additional action.  
The veteran has been represented throughout this appeal by 
the Military Order of the Purple Heart.  


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased disability 
evaluation for his left tibial and fibular fracture residuals 
with malunion.  


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased 
disability evaluation for his left tibial and fibular 
fracture residuals with malunion be denied.  38 C.F.R. 
§ 3.655 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1997, the Board remanded the veteran's claim for 
an increased evaluation for his left tibial and fibular 
fracture residuals to the RO for additional action which 
included affording the veteran a VA examination to determine 
the current level of disability associated with his 
service-connected left tibial and fibular disability.  In 
December 1997, the RO sent the veteran a letter requesting 
that he provide information as to all treatment of his left 
lower extremity disability.  The RO's letter was subsequently 
returned by the United States Postal Service (USPS) as the 
veteran had moved and his forwarding order had expired.  In 
May 1998, the RO's letter was sent to the veteran's new 
address.  The record does not reflect that the veteran 
responded to the RO's request or the notice was returned by 
the USPS as undeliverable.  

The veteran was subsequently scheduled for an October 1998 VA 
examination.  The veteran failed to report for the 
examination.  The examination notice was apparently sent to 
the veteran's old address.  In November 1998, the RO sent a 
written notice to the veteran informing him that he was going 
to be scheduled for a VA examination in the near future in 
compliance with the Board's remand instructions.  The RO 
stated that the veteran's claim for increased VA disability 
compensation would be denied if he failed to either appear 
for the scheduled examination or to take appropriate action 
with the VA medical facility to reschedule the examination.  
The notice was sent to the veteran's current address of 
record.  The record does not reflect that the notice was 
returned by the USPS as undeliverable.  The veteran was 
subsequently scheduled for a December 1998 VA examination.  
The veteran failed to either report for the examination or to 
reschedule it with the VA medical facility.  

The provisions of 38 C.F.R. § 3.655 (2001) direct, in 
pertinent part, that:

  (a)  General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

  (b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.  (emphasis added).  

The Court has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 
2 Vet. App. 519, 522 (1992).  This Court also noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The December 1998 VA examination was requested by the Board 
in order to assist in the proper resolution of the veteran's 
claim for an increased evaluation for his left tibial and 
fibular fracture residuals.  Specifically, the examination 
was necessary in order to assess functional impairment as 
required by the Court in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The record indicates that the veteran 
received notice of the scheduled examination.  The RO 
informed the veteran in writing that his claim for an 
increased evaluation would be denied if he failed to either 
report or to reschedule the examination.  The veteran neither 
appeared for or rescheduled the examination.  He did not 
contacted VA to explain why he did not report for the 
examination.  Indeed, the veteran has not presented any 
evidence of "good cause" for failing to report to the 
scheduled VA examination.  Therefore, the provisions of 38 
C.F.R. § 3.655(b) (2001) are for application and direct that 
the veteran's claim for an increased evaluation be denied.  


ORDER

An increased evaluation for the veteran's left tibial and 
fibular fracture residuals including malunion is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

